COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         The Honorable Mark Henry, Judge of Galveston County v.
                             The Honorable Lonnie Cox

Appellate case number:       01-15-00583-CV

Trial court case number:     15-CV-0583

Trial court:                 56th District Court of Galveston County


       Appellant, the Honorable Mark Henry, County Judge of Galveston County, timely
filed a notice of interlocutory appeal of the trial court’s “Order Granting Temporary
Injunction,” signed on July 6, 2015. Appellant has also filed an emergency motion for
stay seeking “a stay of enforcement” of the temporary injunction order. See TEX. R. APP.
P. 29.3. Appellant contends that “[a] stay is needed to prevent contempt proceedings from
being initiated based on that temporary injunction and to avoid further political discord
between the administrative judges of Galveston County and the Galveston County
Commissioners Court.”1 Appellee, the Honorable Lonnie Cox, has filed a response to
appellant’s motion. We deny the motion. See In re Lasik Plus of Tex., P.A., No. 14-13-
00036-CV, 2013 WL 816674, at *3–4 (Tex. App.—Houston [14th Dist.] Mar. 5, 2013,
orig. proceeding) (mem. op.) (citing TEX. R. APP. P. 29.3; Lamar Builders, Inc. v.
Guardian Sav. & Loan Ass’n, 786 S.W.2d 789, 791 (Tex. App.—Houston [1st Dist.]
1990, no writ)) (concluding movant had not shown entitlement to temporary relief under
rule 29.3); Lamar Builders, 786 S.W.2d at 791 (providing movant for temporary order
“must make a clear showing that it is entitled to relief”).



1
       “While an appeal from an interlocutory order is pending, only the appellate court in
       which the appeal is pending may enforce the order.” TEX. R. APP. P. 29.4; see In re
       Sheshtawy, 154 S.W.3d 114, 121 (Tex. 2004) (quoting TEX. R. APP. P. 29.4) (noting
       “[C]urrent rules of appellate procedure provide that during an interlocutory appeal, ‘only
       the appellate court in which the appeal is pending may enforce the order.’”).
      It is so ORDERED.

Judge’s signature:   /s/ Terry Jennings
                      Acting individually    Acting for the Court


Date: July 8, 2015